DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
No found prior art of record teaches or fairly suggests the specific combination of limitations recited in independent claims 1 and 11.  
The closest found prior art appears to be USPN 2020/0394434 to Rao et al. Rao teaches a system that locates an identifies objects with in and image and generates text labels using feature vectors determined for identifying the objects (Fig. 4D and paragraphs [0081]-[0082]).  However Rao does not tech or fairly suggests the specific process of using first and second vectors and distances and does not teach the process of identifying a non-salient region for rendering annotation with the selected term or label.
USPN 2021/0110587 to Aggarwal et al. discloses a process of identifying objects and determining labels for the identified objects, and further teaches identifying areas within the image to display text (Figs. 3 and 4B and paragraphs [0018]-[0021]).  However Aggarwal does not teach or fairly suggest the determination of the objects using the specific vector calculations as claimed or rendering the annotation as determined by the vector object identification. 
USPN 2021/0027083 to Chen et al. teaches using feature vectors to identify objects with an image and produce annotation with the determined terms (Fig. 6B and paragraphs [0104]-[0113]).  However Cohen does not teach or fairly suggest the specific vector calculations as claimed or specific rendering of annotation in a determined non-salient region image region. 
.  

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669